 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          LEFT COAST VENTURES, INC.,                     CASE NO. C19-1297 MJP

11                                Plaintiff,               MINUTE ORDER

12                 v.

13          BILL’S NURSERY, INC. et al.,

14                                Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Having reviewed the Parties’ arguments presented during Plaintiff’s telephonic motion

19   for an extension of time to respond to the Court’s Order to Show Cause (Dkt. No. 17), the Court

20   DENIES Plaintiff’s motion. The Parties have until Thursday, November 7, 2019 to respond to

21   the Court’s Order to Show Cause.

22          //

23          //

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed November 5, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Rhonda Miller
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
